DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 7/29/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 7/29/2022 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Yan teaches	a) obtaining a sky image and location data indicative of a user location (See Para[0052]); 
b) sending the location data to a weather forecast provider (See Fig 1 and Fig 2); 
c) determining cloud cover data and cloud type data based on the sky image, and sending the cloud cover data and cloud type data to a server; or sending the sky image to the server (See Para[0017] Fig 6 and Fig 1 Information indicative of cloud type, cloud moving direction and cloud cover is extracted from the images captured by the plurality of data collection devices.  ); 
d) receiving a downscaled local weather forecast from the server (See Para[0018] and Fig 9).	With regards to Claims 1 and 11, 12 the prior art or any combination of prior art searched fails to teach the limitation of 	d) increasing resolution of the local weather forecast by the server based on the cloud cover data and the cloud type data, thus obtaining a downscaled local weather forecast; 	or	d) the downscaled local weather obtained by increasing resolution of the local weather forecast based on the cloud cover data and the cloud type data received by the server or based on cloud cover data and cloud type data determined from the sky image received by the server	The prior art of Foust (US 6,240,369 B1) teaches 	The map also includes indications 255 describing physical features, such as roads, to which the weather patterns may be located. FIG. 15 is a high resolution map generated because of an indication 256 of severe weather or because of an indication 254 of a lightening strike within the area of interest 66 of the user terminal. Also included are indications 257 of physical land features, which may be present on a high resolution but absent on the local map of FIG. 14. FIG. 16 is a satellite photograph of cloud formations over a region including the area, indicated by line 246 in FIG. 13, through which coverage is provided. This photograph includes cloud formations, 258, land formations 260, and lines 262 drawn to describe coastlines and political boundaries even under cloud cover. (See Col 16 line66- Col 17 line 11).	However Foust does not teach the limitation cited above because a high resolution map does not mean “increasing resolution”.	The prior art of Woro (US 2008/0105045 A1) teaches	Geospatial climate dynamics (weather patterns, rainfall, cloud cover, temperature etc) at preferred/available grid resolution (e.g., 10 km.sup.2, distributed point-specific weather station data); (See Para[0013])	However Woro does not teach the limitation cited above because a preferred available grid resolution does not mean increasing resolution of the local weather forecast based on the cloud cover data and the cloud type data	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863